Citation Nr: 1753321	
Decision Date: 11/21/17    Archive Date: 12/01/17

DOCKET NO.  13-22 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for right knee partial lateral patellar subluxation.

2.  Entitlement to an initial compensable rating for right knee retropatellar pain syndrome.  

3.  Entitlement to an initial compensable rating for left knee retropatellar pain syndrome.

4.  Entitlement to an initial compensable rating for cervical spine strain.

5.  Entitlement to an initial compensable rating for tension headaches.

6.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from June 2006 to April 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran was scheduled to testify at a Board hearing in September 2017 but failed to appear.  To date, he has not provided a reason for his failure to appear, and has not requested that the hearing be rescheduled.  Therefore, the Board will proceed in adjudicating his appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional development is necessary prior to deciding the Veteran's claims on the merits.

With respect to the ratings assigned for his service-connected disabilities, the Veteran was afforded a VA general medical examination in October 2010.  There are no additional examinations or outpatient treatment records assessing the severity of these disabilities since that time.  In order to obtain an accurate assessment of the Veteran's conditions, he should be afforded new examinations, and any current treatment records should be obtained.

The Veteran was also afforded an examination in October 2010 for his claimed psychiatric disorder.  However, it does not appear that the examiner fully addressed the relevant in-service findings, to include diagnoses of PTSD and adjustment disorder.  Therefore, a new examination should also be obtained for that condition.

Accordingly, the case is REMANDED for the following action:

1. Notify the Veteran that he may submit any private treatment records in support of his claims, or that he may provide VA with the necessary information and authorizations to obtain such information on his behalf.

2.  Obtain the Veteran's VA treatment records for the period from July 2014 through the present and associate them with the claims file.

3.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected left and right knee conditions.  The claims file should be made available to the examiner in conjunction with the examination.  All indicated tests and studies should be completed.

The examiner should describe the nature and severity of all manifestations of the Veteran's left and right knee disabilities.  The examiner should conduct range of motion testing of the left and right knees (expressed in degrees).  The examiner should record the results of range of motion testing for pain on active motion and passive motion, and on weight bearing and non-weight bearing. 

The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner should indicate, in degrees, the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case he or she should clearly explain why that is so.  A rationale should be provided for any opinion offered.

4.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected cervical spine strain.  The claims file should be made available to the examiner in conjunction with the examination.  All indicated tests and studies should be completed.

The examiner should describe the nature and severity of all manifestations of the Veteran's cervical spine strain.  The examiner should conduct range of motion testing of the cervical spine (expressed in degrees).  The examiner should record the results of range of motion testing for pain on active motion and passive motion. 

The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner should indicate, in degrees, the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case he or she should clearly explain why that is so.  A rationale should be provided for any opinion offered.

5.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected tension headaches.  The claims file should be made available to the examiner in conjunction with the examination.  All indicated tests and studies should be completed.

The examiner should specifically assess whether headaches result in any prostrating attacks, and if so, the frequency and duration of such attacks.  The examiner should also determine, to the degree possible, whether headaches result in severe economic inadaptability.

6.  Schedule the Veteran for a VA examination to determine the current nature and severity of his claimed psychiatric disorder.  The claims file must be made available to the examiner, who should indicate in his/her report that the file was reviewed.  All indicated tests and studies should be completed.  The examiner must then address the following questions:

a)  What are the currently diagnosed psychiatric conditions?

b)  If the Veteran is diagnosed with PTSD, is it at least as likely as not (50 percent or greater probability) that PTSD is etiologically related to service, to include any in-service stressors?

c)  If the Veteran is diagnosed with any other acquired psychiatric disorder, is it at least as likely as not (50 percent or greater probability) etiologically related to service

In addressing these questions, the examiner's attention is direct to the following evidence:

i)  Service treatment records dated September 2009 show the Veteran returned from a deployment to Iraq in May 2009.  He reported symptoms of difficulty sleeping, increased anger, feeling tired, decreased concentration, irritability, and emotional detachment.  His personal history included marital problems, combat, and stress from a violent traumatic event.

ii)  Service treatment records dated January 2010 show diagnoses of chronic PTSD, as well as adjustment disorder with anxiety and depressed mood.

iii)  Service treatment records dated March 2010 show findings of anxiety with mixed mood, but the treating licensed clinical social worker felt the PTSD threshold was not met.

iv)  Service treatment records dated April 2010 include chronic PTSD in the Veteran's problem list.  He reported noticing increased irritability after returning from his deployment to Iraq.  He self-reported to the emergency room with a desire to "punch out" one of his sergeants who was "pushing his buttons."  It was noted that the Veteran was recently divorced and very much wanted to be out of the Army.  He had two more weeks to go and was being discharged due to a positive cocaine test.  He reported at the time that he took cocaine to get out of the Army.  His diagnosis was adjustment disorder with anxiety and a probable personality disorder.

v)  In a July 2013 statement, the Veteran reported two PTSD stressors.  He described participating in the recovery of two vehicles hit by improvised explosive devices.  During the recovery, he saw damaged vehicles, as well as wounded and deceased soldiers.  He also described mortar and rocket attacks occurring at his base once or twice a month.

The examiner must provide a complete explanation for all opinions, citing to the medical evidence of record when necessary to support the conclusion reached.  If the examiner is unable to render the requested opinion without resorting to speculation, he/she must state whether there is inadequate factual information, whether the question falls beyond the limits of medical knowledge, or another reason.

7.  Following completion of the above, readjudicate the Veteran's claims for increased ratings for the bilateral knees, cervical spine, and headaches, and his service connection claim for an acquired psychiatric disorder. If any claim is not granted in full, send the Veteran and his representative a supplemental statement of the case (SSOC), and allow them an appropriate time to respond before returning the issue(s) to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




